Citation Nr: 1018977	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-23 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent 
prior to May 28, 2008, for residuals of a left shoulder 
injury.

2.  Entitlement to an evaluation in excess of 20 percent 
since May 28, 2008, for residuals of a left shoulder injury.

3.  Entitlement to an evaluation in excess of 10 percent 
prior to May 28, 2008, for a dorsal strain with degenerative 
changes.

2.  Entitlement to an evaluation in excess of 20 percent 
since May 28, 2008, for a dorsal strain with degenerative 
changes.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1993 to July 1998.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision of the 
Portland, Oregon, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted a 10 percent evaluation 
for residuals of left shoulder injury, and continued the 
10 percent evaluation for a dorsal strain with degenerative 
changes. 

In a November 2008 rating decision, the RO granted both 
disabilities a 20 percent evaluation, effective May 28, 2008.  
The Veteran has stated he wants evaluations in excess of 
20 percent.  Thus, the appeal continues.

The issues of whether new and material evidence has been 
submitted to reopen the claim for service connection for a 
psychiatric disorder, to include secondary to service-
connected disabilities; and entitlement to a total rating for 
compensation based upon individual unemployability due to 
service-connected disabilities have been raised by the 
record, see VA Form 21-4138, Statement in Support of Claim, 
received March 2010, but have not been adjudicated by 
the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over these issues, and they 
are referred to the AOJ for appropriate action.  

The issues of entitlement to an evaluation in excess of 
20 percent as of May 28, 2008, for residuals of a left 
shoulder injury; and entitlement to an evaluation in excess 
of 20 percent as of May 28, 2008, for a dorsal strain with 
degenerative changes are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to May 28, 2008, residuals of a left shoulder 
injury were not manifested by a limitation of motion to 
shoulder level, by malunion of the humerus with moderate 
deformity, or by independently corroborated infrequent 
episodes of recurrent dislocation of the scapulohumeral joint 
with guarding of movement only at shoulder level.

2.  Prior to May 28, 2008, a dorsal strain with degenerative 
changes was not manifested by forward thoracolumbar flexion 
less than 61 degrees; by a combined range of thoracolumbar 
motion less than 121 degrees; or by muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a left shoulder injury prior to May 28, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.159, 3.321(b), 
4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.71a, Diagnostic Code 
5201 (2009).

2.  The criteria for an evaluation in excess of 10 percent 
for a dorsal strain with degenerative change prior to May 28, 
2008, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5237.

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. § 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  In an 
August 2005 letter, VA notified the Veteran of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant, and notice of what part VA 
will attempt to obtain.  In a June 2008 letter, he was 
provided notice of the specific rating criteria for 
evaluating the shoulder and spine, and how effective dates 
and disability evaluations are determined.  The claim was 
readjudicated in November 2008.  Thus, any timing error was 
cured and rendered nonprejudicial.  Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (the issuance of a fully 
compliant VCAA notification followed by readjudication of the 
claim, such as in a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

VA has fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate the 
claims, such as VA treatment records, and, as warranted by 
law, affording VA examinations.  The Veteran was provided 
with a hearing before the Board in February 2010.  A 
transcript of that hearing is in the claims file.  At the 
hearing, the Veteran stated he would attempt to obtain 
private medical records pertaining to treatment for his 
service-connected disabilities.  He was given 30 days to 
submit that evidence, which the Veteran submitted in March 
2010.  He included a waiver of initial consideration of that 
evidence by the agency of original jurisdiction.  Thus, the 
Board may review this evidence in the first instance.  See 
38 C.F.R. § 20.1304(c) (2009).  

The Veteran was provided the opportunity to meaningfully 
participate in the adjudication of his claims and did in fact 
participate.  Washington v. Nicholson, 21 Vet. App. 191 
(2007).  Hence, there is no error or issue that precludes the 
Board from addressing the merits of this appeal.

II.  Analysis

At the February 2010 hearing, the Veteran complained that his 
back and left shoulder had not been examined properly.  He 
argued that the examiner did not understand the specific 
location of the Veteran's service-connected dorsal 
disability.  The Veteran testified he was unable to work in 
jobs that required him to stand for long periods of time.  He 
also asserted that he could not work in a job that would 
require his arms to be raised.  The Veteran described being 
unable to sleep because of his shoulder and back pain.  

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment records, VA medical records, and private medical 
records.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the Diagnostic Code's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155, 38 C.F.R. Part 4 (2009). 

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7. 

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the Veteran's disabilities.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in 
the level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  However, a 
veteran may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Therefore, the following analysis 
is undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

The RO has staged the Veteran's disability evaluations with 
both the left shoulder and dorsal spine disabilities.  
Nevertheless, within the period of the 10 percent evaluation, 
the Board has considered whether different ratings are 
warranted prior to May 28, 2008.

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in 38 
C.F.R. § 3.321 (2009) an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities.  The governing norm in these exceptional cases 
is a finding that the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

When evaluating loss in range of motion, consideration is 
given to the degree of functional loss caused by pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995) (evaluation of 
musculoskeletal disorders rated on the basis of limitation of 
motion requires consideration of functional losses due to 
pain).  In DeLuca, the Court explained that, when the 
pertinent diagnostic criteria provide for a rating on the 
basis of loss of range of motion, determinations regarding 
functional losses are to be "'portray[ed]' (38 C.F.R. § 
4.40) in terms of the degree of additional range-of-motion 
loss due to pain on use or during flare-ups."  Id. at 206.

Left shoulder

Service connection for residuals of a left shoulder injury 
was granted in an April 1999 rating decision and assigned a 
noncompensable evaluation.  The Veteran filed his current 
claim for increase in June 2005.  In the January 2006 rating 
decision on appeal, the RO granted a 10 percent evaluation, 
effective June 16, 2005.  The disability evaluation was 
increased in a November 2008 rating decision to 20 percent, 
effective May 28, 2008, but the time period after May 28, 
2008, is not being considered in the decision portion of this 
case.  The Veteran's disability has been evaluated under 
Diagnostic Code 5020-5202.  The Veteran is left-hand 
dominant.  Thus, only the evaluations pertaining to the 
dominant arm have been laid out.

Under Diagnostic Code 5020, it provides that synovitis should 
be rated as degenerative arthritis.  38 C.F.R. § 4.71, 
Diagnostic Code 5020.

Under Diagnostic Code 5003, degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  When however, the limitation of 
motion of the specific joint or joints involved is 
noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint affected by limitation of motion, to be combined, not 
added under diagnostic code 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  A 20 percent evaluation will 
be assigned where there is x-ray evidence of involvement of 
two or more major joints and there are occasional 
incapacitating exacerbations.  Id.  

For the purpose of rating a disability from arthritis (by 
analogy), the shoulder is a major joint.  38 C.F.R. § 4.45(f) 
(2009).

Normal flexion and abduction of the shoulder is from 0 to 
180 degrees.  38 C.F.R. § 4.71, Plate I (2009).

For limitation of motion of the major arm to shoulder level 
(90 degrees), a 20 percent rating is warranted.  For motion 
of the major arm limited to midway between the side 
(approximately 45 degrees), a 30 percent rating is warranted.  
38 C.F.R. § 4.71, Diagnostic Code 5201. 

For background purposes, the service treatment records show 
that the Veteran sustained a sprain to his left shoulder in 
July 1994 from a fall.  The following month, it was described 
as "resolving well."  

The Board has thoroughly reviewed the evidence of record and 
finds that the preponderance of the evidence is against 
entitlement to an evaluation in excess of 10 percent for 
residuals of a left shoulder injury prior to May 28, 2008.  
The reasons follow.

An evaluation in excess of 10 percent is not available under 
Diagnostic Codes 5003, 5020, as a 20 percent evaluation 
requires that two major joints be involved.  The right 
shoulder is considered one major joint.  See 38 C.F.R. 
§ 4.45(f).  

The evidence prior to May 2008 establishes that the Veteran's 
abduction of the left upper extremity was demonstrated to a 
point higher than shoulder level.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5201.  For example, in the November 2005 VA 
examination report, the examiner stated the Veteran was able 
to abduct his left arm to 140 degrees.  The examiner later 
added that the Veteran's flexion would be reduced by 
25 degrees with flare-ups and by 30 degrees based on the 
Veteran's subjective pain.  This still places the Veteran's 
limitation of motion to greater than shoulder level or 
90 degrees.  

The Board acknowledges the Veteran's complaints of 
significant pain and his complaints pertaining to the 
examiner who conducted the November 2005 examination.  
However, the Board finds that the November 2005 VA examiner 
was thorough in his clinical findings.  The examiner reported 
the Veteran's ranges of motion pertaining to his left 
shoulder.  He described the pain the Veteran experienced 
during the examination, including when range of motion 
testing occurred.  He also described the Veteran's pain as it 
was reported to him (the examiner).  There is nothing in the 
examination report that would lead the Board to think that 
the examiner ignored the Veteran's complaints or failed to 
provide relevant clinical findings to properly evaluate the 
disability.

The Board has considered the criteria under Diagnostic Codes 
5200 and 5202.  The evidence, however, shows that the left 
shoulder is not ankylosed, as the Veteran is able to move the 
joint in all planes of motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5200.  The Veteran does not have a flail 
shoulder, there is no evidence of a nonunion or fibrous union 
of the humerus, and there is no evidence of a recurrent 
dislocation of the humerus at the scapulohumeral joint or 
malunion of the humerus, which would warrant an increased 
rating under those Diagnostic Codes.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5202.  

The Veteran reported to the examiner that his 
acromioclavicular joint was separated in service; however, 
there is no evidence in the service treatment records that 
the Veteran's left shoulder had any sort of separation 
injury.  Rather, there is evidence of a sprain only.  To the 
extent that the Veteran alleges his acromioclavicular joint 
was separated, the Board rejects that assertion as untrue.  
X-rays taken of his left shoulder in 2005 revealed no recent 
fracture, dislocation, or other joint abnormality.  Thus, a 
higher evaluation under Diagnostic Code 5202 would not be 
available.  

An increased evaluation may be based on either actual 
limitation of motion or the functional equivalent of 
limitation of motion due to less or more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  DeLuca, discussing 38 
C.F.R. §§ 4.40, 4.45.  Here, the evidence preponderates 
against finding that the Veteran has the functional 
equivalent of limitation of abduction to shoulder level.  
Again, the examiner noted that during a flare-up, the 
Veteran's left shoulder motion would be reduced by 
25 degrees.  With abduction going to 140 degrees, this would 
still be above 90 degrees (115 degrees).  The examiner also 
stated that the Veteran's subjective pain would reduce his 
motion by 30 degrees.  This also is above 90 degrees.  Such 
clinical findings are indicative of no more than mild 
weakness.  

The rating criteria fully describe and provide for the 
symptomatology and severity of the Veteran's left shoulder.  
Thus, his left shoulder disability, by definition, is not 
exceptional, and it does not warrant an extraschedular 
rating.  See Thun v. Peake, 22 Vet. App. 111 (2008).  The 
fact that his level of severity, as determined by objective 
clinical examination, falls short of that which would warrant 
a 20 percent evaluation does not render his disability 
picture as exceptional.  

The Board is aware that the Veteran has alleged he had to 
stop working because of shoulder pain.  Such is contemplated 
by the 10 percent evaluation.  The records show that the 
Veteran had stopped working 2001 because he was laid off.  
See October 2001 and December 2001 VA outpatient treatment 
reports.  He reported in December 2001 that he was working as 
an advertising executive.  See December 2001 VA outpatient 
treatment report.  In May 2002, he reported doing more work 
in construction and had more pain as a result.  

Thus, there is nothing in the record to distinguish this case 
from the cases of numerous other veterans who are subject to 
the schedular rating criteria for the same disability.  The 
currently assigned schedular rating for the left shoulder 
addresses, as far as can practicably be determined, the 
average impairment of earning capacity due to his service-
connected disability.  See 38 C.F.R. § 4.1.  The Board, 
therefore, finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.

For the reasons described above, the Veteran's left shoulder 
disability has not met the criteria for a rating in excess of 
the current 10 percent rating.  In view of the denial of 
entitlement to an increased evaluation for the period prior 
to May 28, 2008, the Board finds no basis upon which to 
predicate assignment of "staged" ratings pursuant to Hart 
during this time period.  



Back

Service connection for dorsal strain with degenerative 
changes was granted in an April 1999 rating decision and 
assigned a 10 percent evaluation.  The Veteran filed his 
current claim for increase in June 2005, and the RO continued 
the 10 percent evaluation in the January 2006 rating decision 
on appeal.  The disability evaluation was increased in a 
November 2008 rating decision to 20 percent, effective May 
28, 2008, but the time period after May 28, 2008, is not 
being considered in the decision portion of this case.  

The Veteran's dorsal strain is evaluated under Diagnostic 
Code 5237.  The dorsal (or thoracic) and lumbar spine are 
evaluated under the same criteria.  A general rating formula 
evaluates diseases and injuries of the spine.  These criteria 
are controlling regardless of whether there are symptoms such 
as pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  In this respect, a 20 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees or 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees.  A 20 percent evaluation is also 
warranted when there is muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  

Note (1): VA will evaluate any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, separately, under an appropriate 
diagnostic code.  Id.

Note (2): (See also Plate V.)  For VA compensation purposes, 
normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The normal combined 
range of motion of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

After having carefully reviewed the evidence of record, the 
Board finds that the preponderance of the evidence is against 
the claim of entitlement to an evaluation in excess of 
10 percent for dorsal strain with degenerative changes prior 
to May 28, 2008.  In order to warrant a rating in excess of 
10 percent, the evidence must show that the Veteran's dorsal 
spine is productive of limitation of forward flexion of the 
thoracolumbar spine between 30 and 60 degrees or a combined 
evaluation of 120 degrees or less.  At the time of the 
November 2005 VA examination, thoracolumbar flexion was to 
95 degrees.  The examiner stated that such would be reduced 
by 30 degrees if based upon the Veteran's subjective pain.  
That would make flexion to 65 degrees.  The examiner also 
stated that flexion would be reduced by 25 degrees during a 
flare-up, which would make flexion to 70 degrees.  His 
combined range of motion was 225 degrees.  During a flare-up, 
his combined range of motion would be 200 degrees (25 degrees 
less of flexion).  Neither the loss of forward thoracolumbar 
flexion or a loss of combined range of motion meet the 
criteria needed for a 20 percent evaluation under Diagnostic 
Code 5237.

Additionally, there is no competent evidence that the Veteran 
has muscle spasm or guarding that has resulted in an abnormal 
gait or abnormal spinal contour.  There is evidence of muscle 
spasm in the dorsal spine, but it has not resulted in an 
abnormal gait or abnormal spinal contour.  For example, the 
November 2005 VA examiner stated the Veteran had mild muscle 
spasm but that the alignment of the spine was "very good."  
The examiner indicated the Veteran was limping due to the 
right ankle (a service-connected disability).  Thus, the 
Veteran does not meet the criteria to warrant a 20 percent 
evaluation based upon this criteria.

The Veteran has been diagnosed with degenerative disc 
disease; however, there is no competent evidence of any 
objective neurological pathology associated with his service 
connected dorsal spine strain.  In the November 2005 
examination report, the examiner stated that reflexes were 
normal at the knees and ankles.  Extensor muscles and 
sensation were normal at lower legs and feet.  Calf 
circumference was equal.  The Veteran has not reported 
neurological symptoms associated with this disability.

The Board has considered evaluating the Veteran's disability 
under Diagnostic Code 5243, which is based upon the number of 
incapacitating episodes over a one-year period.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2009).  However, 
there is no evidence that he has incapacitating episodes 
which require physician prescribed bed rest.  See Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (2) which requires that bed rest be prescribed 
by a physician.  The Veteran specifically informed the VA 
examiner at the November 2005 VA examination that while he 
used bed rest a day or two a month, it was not prescribed by 
a physician.  Thus, consideration of the criteria under 
Diagnostic Code 5243 is not warranted. 

In considering DeLuca factors, the evidence of record 
establishes that the Veteran has pain, fatigability, 
incoordination, and other such symptoms that are contemplated 
by the 10 percent evaluation.  See November 2005 VA 
examination report.  It bears repeating that under the 
regulation the general rating criteria are controlling 
regardless of whether there are symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
38 C.F.R. § 4.71a.  

The symptoms presented by the Veteran's low back pain are 
fully contemplated by the rating schedule.  In fact, the 
Veteran's flexion and combined range of motion fall squarely 
into the 10 percent evaluation.  There is no evidence his 
disability picture is exceptional when compared to other 
veterans with the same or similar disability.  There is no 
evidence throughout the appeal that the Veteran's low back 
pain necessitated frequent hospitalization, or has caused a 
marked interference with employment.  The Veteran has claimed 
that he cannot work due to his back disability, but the Board 
finds that such allegation is not credible.  The examiner in 
the November 2005 VA examination report noted that much of 
the Veteran's orthopedic complaints were subjective.  While 
the Veteran and his wife have alleged that the examiner did 
not properly examine the Veteran, the Board cannot agree with 
such statement based upon the detailed and relevant clinical 
findings reported by that examiner.  Thus, the Board finds no 
evidence warranting a referral of this claim for 
extraschedular consideration.  Thun.

As such, entitlement to an evaluation in excess of 10 percent 
for dorsal strain with degenerative changes prior to May 28, 
2008, is denied.  In view of the denial of entitlement to an 
increased evaluation for the period prior to May 28, 2008, 
the Board finds no basis upon which to predicate assignment 
of "staged" ratings pursuant to Hart during this time 
period.  

With respect to both claims the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the claims, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to an evaluation in excess of 10 percent prior to 
May 28, 2008, for residuals of a left shoulder injury is 
denied.

Entitlement to an evaluation in excess of 10 percent prior to 
May 28, 2008, for a dorsal strain with degenerative changes 
is denied.


REMAND

Given the appellant's testimony, the Board finds that more 
recent examinations are warranted for the service-connected 
disabilities in order to evaluate their nature and extent 
since May 2008.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and 
requested to identify all health care 
providers who have treated his left 
shoulder and dorsal spine since 2008.  
After receiving any necessary 
authorizations to secure records 
pertaining to such care, the RO should 
secure the same.  

2.  Thereafter, the Veteran should be 
afforded VA joint and spine examinations 
by a physician who has not examined the 
Veteran previously.  The claims folder is 
to be made available for the examiner to 
review.  All indicated studies must be 
performed, and the examination report must 
be in accordance with the latest AMIE 
worksheets for rating joint and spine 
disabilities.

The examiner is to append a copy of 
his/her Curriculum Vitae to the 
examination report.

3.  The Veteran is to be notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
should be obtained which shows that notice 
scheduling the examinations was sent to 
the last known address.  It should also be 
indicated whether any notice that was sent 
was returned as undeliverable.

4.  After the development requested is 
completed, the RO/AMC should review the 
examination report to ensure that it is in 
complete compliance with the directives of 
this REMAND.  If the report is deficient 
in any manner (e.g., the examiner does not 
answer a question or does not append their 
Curriculum Vitae to the examination 
report), the RO must implement corrective 
procedures at once.

5.  Thereafter, the RO/AMC should 
readjudicate the claims of entitlement to 
evaluations in excess of 20 percent as of 
May 28, 2008, for residuals of a left 
shoulder injury, and a dorsal strain with 
degenerative changes.  If any benefit 
sought is denied, the Veteran and his 
representative must be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the file is returned to the Board for 
further appellate consideration. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


